Title: William McGowin to James Madison, 7 October 1831
From: McGowin, William
To: Madison, James


                        
                            
                                Dr. Friend—
                            
                            
                                
                                    Pittsburgh
                                
                                Octr 7 1831
                            
                        
                        Accept from an obscure citizen, this small tribute of respect to that sterling worth, which has marked your
                            public and private life—Though that vile Spirit of avarice and dominion predominates in the moment, which lagged the
                            movements of that glorious revolution, in which you were an able and fortunate advocate Still the political horison
                            throughout Christendom is charged with "tidings of great joy"—One line in return will be
                            gratefully recd by your friend
                        
                            
                                Wm McGowin
                            
                        
                    